LEWIS, Judge.
The sole issue before us is whether plaintiff sufficiently set out his claim against Haywood County Hospital for medical malpractice. Plaintiff claims that his complaint sufficiently set out the standard of care, the acts and omissions of defendant, proximate cause and damages. Plaintiff argues his complaint, although “bare boned” in its content, is enough under our notice pleading requirements.
G.S. 1A-1, Rule 8(a)(1) requires only “a short and plain statement of the claim sufficiently particular to give the court and the parties notice of the transactions . . . showing that the pleader is entitled to relief.” However, the claim must still satisfy requirements of substantive law and it must give the substantial elements of the claim or it is subject to dismissal under 12(b)(6). Sutton v. Duke, 277 N.C. 94, 105, 176 S.E.2d 161, 167 (1970); Stanback v. Stanback, 297 N.C. 181, 202, 254 S.E.2d 611, 625 (1979). Defendant argues that plaintiff’s claim is not sufficient because 1) he failed to allege the agency of Drs. Braswell and Perry; 2) he did not identify any act or omission by the “employers or agents” *654who allegedly committed the acts; 3) he failed to allege what duty defendant violated; and 4) he failed to allege what orders the doctors gave and whether such orders were negligent.
Under the “notice theory” of pleading contemplated by Rule 8(a)(1), detailed fact pleading is no longer required. Sutton v. Duke, supra. A complaint is adequate if it gives sufficient notice of the claim asserted “to enable the adverse party to answer and prepare for trial, to allow for the application of the doctrine of res judicata, and to show the type of case brought. . . .” Sutton v. Duke, supra at 102, 176 S.E.2d at 165.
In the presént case, plaintiff alleged that under the direction of his doctors, agents or employees of the hospital anesthetized him, that immediately after the surgery he noticed numbness in his left hand, later diagnosed as ulnar neuropathy, and that this condition was the direct and proximate result of the negligent procedures employed in anesthetizing him and immobilizing him during his surgery. Although plaintiff could have served “a bit more meat with the bare bones,” Nolan v. Boulware, 21 N.C. App. 347, 350-51, 204 S.E.2d 701, 704 (1974), cert. denied, 285 N.C. 590, 206 S.E.2d 863 (1974), of his complaint, any vagueness or lack of detail should have been attacked by a motion for more definite statement and not a motion to dismiss. Redevelopment Comm. of the City of Washington v. Grimes, 277 N.C. 634, 645-46, 178 S.E.2d 345, 352 (1971). Pleadings must be liberally construed to do substantial justice, and must be fatally defective before they may be rejected as insufficient. Smith v. N.C. Farm Bureau Mut. Ins. Co., 84 N.C. App. 120, 123, 351 S.E.2d 774, 776, aff’d, 321 N.C. 60, 361 S.E.2d 571 (1987).
In the present case, defendant did not make a motion for a more definite statement. In fact, as it appears from its answer, Haywood County Hospital had no difficulty understanding the nature of plaintiff’s claim and was able to answer his complaint.
We find that while plaintiff’s complaint may constitute notice, however slight, it did sufficiently set forth the events and claims so as to enable the defendant to answer and prepare for a trial on the merits.
Reversed.
Chief Judge HEDRICK and Judge ORR concur.